DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s Petition filed 03/21/2022 is granted.  Accordingly, Claims 1-9, 22, & 24-36 are examined herewith.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Therefore, regarding Claims 24 & 33, the “lead frame strip including a plurality of lead frames…” must be shown or the feature(s) canceled from the claim(s).

Regarding Claims 26 & 35, the “fiducial markers on the lead frame” must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 22, 24, 26, & 35 are objected to because of the following informalities:  
Regarding Claim 1:
In Line 2: Before “plurality of lead terminals”, insert ---a---.

Regarding Claim 2:
In Line 3: Delete “satisfy”, insert ---satisfies--- for proper subject-verb conjugation with the singular subject “each of the plurality of lead terminals [emphasis examiner’s]”.


Regarding Claim 3:
In Line 3: Before “(±) 15%”, delete ---plus or a minus--- because the mathematical symbol “(±)” renders superfluous the limitation “plus or a minus”.

Regarding Claim 22:
In Line 2: Before “plurality of lead terminals”, insert ---a---.

Regarding Claim 24:
In Line 7: Before “lead terminals”, insert ---plurality of--- to be consistent with the antecedent recited in Lines 2-3 of the instant Claim 24.
-
Regarding Claim 26:
In Line 3: Delete “satisfy”, insert ---satisfies--- for proper subject-verb conjugation with the singular subject “each of the plurality of lead terminals [emphasis examiner’s]”.

Regarding Claim 35:
In Line 3: Delete “satisfy”, insert ---satisfies--- for proper subject-verb conjugation with the singular subject “each of the plurality of lead terminals [emphasis examiner’s]”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a) – New Matter
The previous new-matter rejections of Claims 3 & 6-9 are withdrawn in view of applicant’s remarks filed 09/15/2021.

Claim Rejections - 35 USC § 112(a) – Claims Omit Essential Features
Claim 22 & 24-36 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention with a leadframe comprising leads that lack “plated wettable flank dimples”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding essential features of an invention which are not claimed, the MPEP teaches:
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112…and in determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical.  Therefore, an enablement rejection based on the grounds that a disclosed critical limitation is missing from a claim should be made only when the language of the specification makes it clear that the limitation is critical for the invention to function as intended.  (See MPEP 2164.08(c))

The examiner submits that the language of the specification makes clear that the missing limitation is critical for the invention to function as intended.  Applicant’s abstract recites that the instant invention involves “[a] packaged semiconductor device includes a lead frame including plurality of lead terminals each having a plated wettable flank dimple” (see MPEP § 608.01(b) teaching that “[a] patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains”).  The instant specification (filed 05/06/2019) further expounds the criticality of leads having “plated wettable flank dimples”:
The Title of the priority provisional Application 62/720,181 recites: 
Pre-Plated/Pre-Etched Wettable Flank Dimple Depth Control on Variable Lead Widths in Hot Rod Packaging [emphasis examiner’s]

The Title of the instant non-provisional Application recites: 
PACKAGED DEVICE HAVING SELECTIVE LEAD PULLBACK FOR DIMPLE DEPTH CONTROL [emphasis examiner’s]

The “Field” section at ¶ [002] recites:
This Disclosure relates to a packaged semiconductor device having a lead frame with lead terminals that have wettable flank dimples [emphasis examiner’s].

Applicant’s ¶ [006] recites:
During the PCB assembly process, due to the presence of plated dimples, the solder joint will extend from the underside of the lead terminal to 'wick' up the plated wettable sidewall of the lead terminal, resulting in an enhanced solder joint between the packaged device and the PCB [emphasis examiner’s].

Applicant’s ¶ [011-12] recite:
No known solution exists to enable a wettable flank dimple for pre-metal plated lead terminals that have two or more different b values [emphasis examiner’s], with the lead terminals varying in lead width herein meaning at least a 15% difference in the b value relative to the wider lead terminals, typically being at least a 50% width difference relative to the narrower lead terminal. This Disclosure solves the above-described wettable flank leads with pre-plating of metal problem [sic] for all leadless package devices with wettable flank dimples [emphasis examiner’s] that have lead terminal designs with at least two different b values by before dimple etching equalizing the aspect ratios of the lead terminals using a selective metal "necking etch" along the edge of the package for only the wider lead terminals.

Applicant’s ¶ [013] recites:
Disclosed aspects include a packaged semiconductor device that comprises a lead frame including plurality of lead terminals each having a plated wettable flank dimple [emphasis examiner’s] including two or more different terminal widths including narrower lead terminals and wider lead terminals.



Applicant’s ¶ [026] recite:
Disclosed necked regions being used only for the wider lead terminals allows the subsequent dimple etch used to form the wettable flank dimples to provide a consistent/compliant h and a consistent WF/b ratio for a lead frame having two or more different lead terminal widths.

Applicant’s ¶ [028] recites:
[T]he lead terminal surfaces left exposed by the mold compound 189 are all plated to provide plated wettable flank dimples 119 [emphasis examiner’s].

Applicant’s ¶ [032] recite:
This disclosed solution is seen in FIG. 2B to meet the customer' requirement for wettable lead terminals for both the narrower lead terminal 205 and wider lead terminal 210' which both can be seen to satisfy WF> 0.5b

As evidenced by the above cited portions of the instant application, the sole purpose of this invention is to synthesize the enhanced solder joints of plated wettable flank dimples with a plurality of leads having different terminal widths.  The instant application does not suggest or entertain the possibility that plated wettable flank dimples are optional, because forgoing the dimples would negatively affect the required solder joints.  Therefore, the “plated wettable flank dimples” are essential to the practice of the invention, and their omission from the claims is not supported by an enabling disclosure (see MPEP § 2174).
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  The Wands factors must be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The Wands factors apply to the instant application as follows: 
(A) The breadth of the claims is not commensurate in scope with the disclosure.  The instant independent Claim 22 entirely omits the “plated wettable flank dimples”, while the instant disclosure (as detailed above) explicitly teaches that the entire purpose of the instant invention is to enhance the solderability of leads of different widths by implementing plated wettable flank dimples.  
(B) Per applicant’s own disclosure (see ¶ [002]), the nature of the invention “relates to a packaged semiconductor device having a lead frame with lead terminals that have wettable flank dimples”.  
(C) Again, applicant’s own disclosure (see ¶ [011-12]) describes the state of the art and its deficiencies, teaching “[n]o known solution exists to enable a wettable flank dimple for pre-metal plated lead terminals that have two or more different b values…”  
(D) The level of one or ordinary skill in the art generally requires at least a Bachelor of Science degree (or equivalent thereof) in electrical engineering.  
(E) Electrical engineering and semiconductor package manufacturing are governed by physical principles of electrodynamics and material sciences.  
(F) Not only do the instant inventors fail to provide any direction regarding utilizing leadframe terminals that lack the critical plated wettable flank dimples but, instead, as detailed above, the instant inventors explicitly teach that plated wettable flank dimples are essential to their invention.  
(G) There exist no working examples of the claimed invention without plated wettable flank dimples. 
(H) The quantity of experimentation needed to practice the invention is undue because the instant application does not even suggest that it would be possible to practice the claimed invention without plated wettable flank dimples.  Therefore, there is no reasonable expectation that any experimentation would result in another viable leadframe configuration.

Consequently, Claims 22 & 24-36 are rejected under 35 U.S.C. § 112 because the instant application, considered in its entirety and as detailed above, teaches that the missing claim elements of “plated wettable flank dimples” are essential to the operation of the invention.
	

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous indefiniteness rejections of Claims 1-9 & 22 is withdrawn in view of applicant’s remarks filed 09/15/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-26, 28-30, & 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 25-26, 28, & 34-36:
The limitation of “the lead frame” lacks antecedent basis.  However, based on the instant application, for examination purposes this claim will be interpreted as “the plurality of lead frames” recited in one of parent Claims 24 & 33.

Regarding Claim 29:
In Lines 1-2: The limitation of “the wider width lead terminals” lacks antecedent basis.  However, based on the instant application, for examination purposes this limitation will be interpreted as “the wider lead terminals” recited previously in Line 3 of parent Claim 24.

In Line 3: The limitation of “the narrower width lead terminals” lacks antecedent basis.  However, based on the instant application, for examination purposes this limitation will be interpreted as “the narrower terminals” recited previously in Line 3 of parent Claim 24.

Regarding Claim 30:
In Lines 1-2: The limitation of “the plating metal material” lacks antecedent basis.  However, based on the instant application, for examination purposes this claim will be interpreted as “wherein the wettable flank dimples are plated with a plating metal material comprising NiPdAu”.

Regarding Claim 35:
In Lines 3-4: The limitation of “wherein each of the plurality of lead terminals satisfy a dimple width dimension (WF) to lead terminal width (b) ratio of greater than or equal to 0.5” creates confusion, because this language recites a “dimple width dimension” without ever detailing that claimed assembly comprises a “dimple”.  However, based on the instant application, for examination purposes this claim will be interpreted as “wherein each of the plurality of lead terminals includes a plated wettable flank dimple having a dimple width dimension (WF), and each of the plurality of lead terminals satisfy a dimple width dimension (WF) to lead terminal width (b) ratio of greater than or equal to 0.5” [or similar].


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-36 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Pre-Grant Pub. 2006/0017143 to Shimanuki et al. (from hereinafter Shimanuki) or, in the alternative, under 35 U.S.C. 103 as obvious over Shimanuki in view of Applicant’s Admitted Prior Art (from hereinafter AAPA).
Regarding Claim 24, Shimanuki teaches a semiconductor package assembly (e.g. Figs. 1-15, 18-22, & 44-45; see Figs. 1-2, 7, & 45 reproduced below), comprising:
a lead frame strip (see Fig. 7; ¶ [0181-198]) including a plurality of lead frames (1) having a plurality of lead terminals (e.g. leads 1a & 1e; see Figs. 1-2 & ¶ [0093-117]) including wider lead terminals (1a) and narrower lead terminals (1e; as reasonably conveyed by Figs. 1, 7-8, & 15 [see MPEP § 2125 for discussion of drawings of prior art]);
a reduced lead width (e.g. at portion 1g) along a length dimension of only the wider lead terminals (1a) to a predetermined distance inwards from an outer edge of the wider lead terminals (1a) to form necked regions (e.g. 1g; as reasonably illustrated in Figs. 1, 3-6, & 18-22 and described in ¶ [0071-84, 110-116, & 134-143]; compare necked region 1g of Shimanuki to substantially identical necked regions 502b in applicant’s Fig. 5B); and
wettable flank dimples (e.g. 1r and/or 1u; see Figs. 21-22 & 45 and ¶ [0125-133 & 143-156) in the plurality of lead terminals (1a/1e).
		Regarding the “wettable” flank dimples, the examiner submits that wettability is a property that is inherent to the copper lead frames disclosed by both the instant application (see Specification at ¶ [025]) and Shimanuki (see ¶ [0088]; see also MPEP § 2112 for discussion of anticipation of inherent properties by the prior art)

    PNG
    media_image1.png
    1730
    2415
    media_image1.png
    Greyscale

Even assuming, merely arguendo, that Shimanuki did not teach wider lead terminals (1a) and narrower lead terminals (1e), nevertheless it would have been obvious for one of ordinary skill in the art to modify the terminals 1a/1e to be “wider” or “narrower” relative to each other, because Shimanuki demonstrates that lead-terminal width is an optimizable parameter that may adjusted to achieve the desired effect (see ¶ [0137-138] teaching “the sealing-portion forming surface 1g is formed wider than the mounted surface 1d disposed on an opposite side thereof… [and] [c]onsequently, the pulling strength of the lead 1a in the package-width direction can be intensified.”; see also MPEP § 2144.05 detailing the obviousness of routinely optimizing a result-effective variable).
Finally, again assuming merely arguendo, that Shimanuki did not explicitly teach the claimed “wettable flank dimples”, nevertheless it would have been obvious for one of ordinary skill in the art to modify the terminals 1a/1e of Shimanuki to include “wettable flank dimples” because, not only does AAPA disclose that such dimples are known in the prior art (see applicant’s Figs. 1-2 & ¶ [023-25]), but that one of ordinary skill in the art would be predictably motivated to implement wettable flank dimples as claimed because “due to the presence of plated dimples, the solder joint will extend from the underside of the lead terminal to 'wick' up the plated wettable sidewall of the lead terminal, resulting in an enhanced solder joint between the packaged device and the PCB.” (see “Background” section of AAPA at ¶ [005]; see also MPEP § 2129 regarding applicant’s admissions of prior art)

Regarding Claim 25, Shimanuki teaches the semiconductor package assembly of claim 24, further comprising:
a semiconductor die (e.g. 2; see Fig. 2 and ¶ [0101-107]) on the plurality of lead frames (1); and
a mold compound (3) covering the semiconductor die (2) and at least a portion of the plurality of lead frames (1).

Regarding Claim 26, Shimanuki teaches the semiconductor package assembly of claim 24, wherein the outer edge of the wider lead terminals (1a) is determined from a saw street defined by fiducial markers (see ¶ [0172-173] teaching “marking in step S6 is carried out to attach a desired mark to the sealing portion 3 of the QFN 9. Then, cutting in step S7 is carried out to individuate the QFNs 9”) on the plurality of lead frames (1). 
Although Shimanuki may not explicitly teach that “each of the plurality of lead terminals (1a/1e) satisfy a dimple width dimension (WF; e.g. of dimples 1r or 1u) to lead terminal width (b) ratio of greater than or equal to 0.5”, Shimanuki does teach in ¶ [0130] that “in each lead 1a of the QFN 9, the concave portion 1r having a smaller width than that of the sealing-portion forming surface 1g is formed in the sealing-portion forming surface 1g with respect to a direction perpendicular to the extension direction of each lead 1a… [such that] the concave portion 1r does not reach both side surfaces of each lead 1a and terminates within the sealing-portion forming surface 1g.”
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form each of the plurality of lead terminals (1a/1e) such that a dimple width dimension (WF; of 1r and/or 1u) to lead terminal width (b) ratio is greater than or equal to 0.5, because Shimanuki (at ¶ [0130]) would motivate one skilled in the art to control dimple width so it does not reach a side surface of the surrounding lead terminal.  Finally, it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. (See MPEP § 2144.05)

Regarding Claim 27, Shimanuki teaches the semiconductor package assembly of claim 24, wherein the necked regions (1g) are at least partially etched regions (see “etching process” detailed in ¶ [0139-141]).
		Regardless, the following limitation makes it a product by process claim: “wherein the necked regions are at least partially etched regions”.  The MPEP § 2113 states: 
“Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process… [and] [b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  
Also, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  Note that Applicant has the burden of proof in such cases, as the MPEP sections cited above make clear.  
In the instant case, the prior art Shimanuki teaches the structure of Claim 26.  Furthermore, the record does not indicate that the process limitation “wherein the necked regions are at least partially etched regions” of Claim 26 imparts distinctive structural characteristics to the final product.  Therefore, this product-by-process limitation of Claim 26 fails to patentably distinguish applicant’s invention over prior art Shimanuki.


Regarding Claim 28, Shimanuki teaches the semiconductor package assembly of claim 25, wherein the plurality of lead frames (1) further comprises a die pad (1b), wherein the semiconductor die (2) is mounted topside up on the die pad (1b), further comprising wire bonds (4) connecting bond pads (2a) on the semiconductor die (2) to the plurality of lead terminals (1a/1e).

Regarding Claim 29, Shimanuki teaches the semiconductor package assembly of claim 24.
		Although Shimanuki may not explicitly teach that the wider lead terminals (1a) beyond the predetermined distance are at least 50% wider as compared to a width of the narrower with lead terminals (1e), nevertheless it would have been obvious for one of ordinary skill in the art to modify the terminals 1a/1e to be “wider” or “narrower” relative to each other, because Shimanuki demonstrates that lead-terminal width is an optimizable parameter that may adjusted to achieve the desired effect (see ¶ [0137-138] teaching “the sealing-portion forming surface 1g is formed wider than the mounted surface 1d disposed on an opposite side thereof… [and] [c]onsequently, the pulling strength of the lead 1a in the package-width direction can be intensified.”; see also MPEP § 2144.05 detailing the obviousness of routinely optimizing a result-effective variable).

Regarding Claim 30 (as best understood), Shimanuki teaches the semiconductor package assembly of claim 24.
Shimanuki may not explicitly teach the that claimed semiconductor package assembly further comprise a plating metal material comprises NiPdAu.
However, AAPA does teach a substantially similar semiconductor package comprising plating wettable flank dimples with NiPdAu (see “Background” section of AAPA at ¶ [007] teaching “The second known wettable flank process is a pre-etched, pre-plated dimple… created by a double etch process using dry film masking and standard copper etchant chemistry. This feature comes included with a raw pre-plated lead frame, which may be plated with NiPdAu [emphasis exxaminer’s]”; see also MPEP § 2129 regarding applicant’s admissions of prior art)
Therefore, although Shimanuki may not explicitly teach the claimed plating material comprising NiPdAu, nevertheless it would have been obvious for one of ordinary skill in the art to modify the terminals 1a/1e of Shimanuki to plate the “wettable flank dimples” with NiPdAu because, not only does AAPA disclose that such plating is known in the prior art (see applicant’s Figs. 1-2 & ¶ [023-25]), but that one of ordinary skill in the art would be predictably motivated to implement wettable flank dimples as claimed because “due to the presence of plated dimples, the solder joint will extend from the underside of the lead terminal to 'wick' up the plated wettable sidewall of the lead terminal, resulting in an enhanced solder joint between the packaged device and the PCB.” (see “Background” section of AAPA at ¶ [005]; see also MPEP § 2129 regarding applicant’s admissions of prior art)
Finally, before the instant application was filed it would have been obvious to one of ordinary skill in the art to plate the wettable flank dimples with NiPdAu because AAPA demonstrates that this material is an art-recognized equivalent used for the same purpose of plating wettable lead flank dimples in a semiconductor device package. (See MPEP § 2144.06-07)  

Regarding Claim 31, Shimanuki teaches the semiconductor package assembly of claim 24.
Although Shimanuki may not explicitly teach that the wider lead terminals (1a) beyond the predetermined distance are at least two times wider as compared to a lead width of the narrower lead terminals (1e), nevertheless it would have been obvious for one of ordinary skill in the art to modify the terminals 1a/1e to be “wider” or “narrower” relative to each other, because Shimanuki demonstrates that lead-terminal width is an optimizable parameter that may adjusted to achieve the desired effect (see ¶ [0137-138] teaching “the sealing-portion forming surface 1g is formed wider than the mounted surface 1d disposed on an opposite side thereof… [and] [c]onsequently, the pulling strength of the lead 1a in the package-width direction can be intensified.”; see also MPEP § 2144.05 detailing the obviousness of routinely optimizing a result-effective variable).

Regarding Claim 32, Shimanuki teaches the semiconductor package assembly of claim 24.
		Although Shimanuki may not explicitly teach that the wettable flank dimples (1r/1u) across the plurality of lead terminals (1a/1e), have a height dimension within a distribution with a distribution a mean height value ± 5%, and a width dimension distribution with a mean width for the wettable flank dimples (1r/1u) of ± 5%, nevertheless it would have been obvious for one of ordinary skill in the art to ensure that the wettable flank dimples 1r/1u and lead terminals 1a/1e exhibit relatively uniform height and width values ± 5%, because Shimanuki demonstrates that lead frames may be constructed to have substantially uniform features and dimensions (see ¶ [0077] teaching “it is assumed that the package size is the same and the length (L) between the inner ends 1h of the mounted surfaces 1d of the leads 1a disposed to oppose to each other is similarly 3 mm [emphasis examiner’s]”).
Finally, Shimanuki demonstrates that lead-terminal height and width are optimizable parameters that may adjusted to achieve the desired effect (see ¶ [0137-138] teaching “the sealing-portion forming surface 1g is formed wider than the mounted surface 1d disposed on an opposite side thereof… [and] [c]onsequently, the pulling strength of the lead 1a in the package-width direction can be intensified.”; see also MPEP § 2144.05 detailing the obviousness of routinely optimizing a result-effective variable).

Regarding Claim 33, Shimanuki teaches a semiconductor package assembly (see again, inter alia, Figs. 1-2, 7, 14, & 45), comprising:
a lead frame strip (see Fig. 7) including a plurality of lead frames (1) having a plurality of lead terminals (1a/1e) including wider lead terminals (1a) and narrower lead terminals (1e; as reasonably conveyed by Figs. 1, 7-8, & 15 [see MPEP § 2125 for discussion of drawings of prior art]); and
a neck etching (see “etching process” detailed in ¶ [0139-141]) a predetermined distance inwards from an outer edge of the wider lead terminals (1a) to form necked regions (1g).
		Even assuming, merely arguendo, that Shimanuki did not teach wider lead terminals (1a) and narrower lead terminals (1e), nevertheless it would have been obvious for one of ordinary skill in the art to modify the terminals 1a/1e to be “wider” or “narrower” relative to each other, because Shimanuki demonstrates that lead-terminal width is an optimizable parameter that may adjusted to achieve the desired effect (see ¶ [0137-138] teaching “the sealing-portion forming surface 1g is formed wider than the mounted surface 1d disposed on an opposite side thereof… [and] [c]onsequently, the pulling strength of the lead 1a in the package-width direction can be intensified.”; see also MPEP § 2144.05 detailing the obviousness of routinely optimizing a result-effective variable).
Finally, the following limitation makes it a product by process claim: “wherein the necked regions are at least partially etched regions”.  The MPEP § 2113 states: 
“Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process… [and] [b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.”  
Also, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  Note that Applicant has the burden of proof in such cases, as the MPEP sections cited above make clear.  
In the instant case, the prior art Shimanuki teaches the structure of Claim 26.  Furthermore, the record does not indicate that the process limitation “wherein the necked regions are at least partially etched regions” of Claim 26 imparts distinctive structural characteristics to the final product.  Therefore, this product-by-process limitation of Claim 26 fails to patentably distinguish applicant’s invention over prior art Shimanuki.

Regarding Claim 34 (as best understood), Shimanuki teaches the semiconductor package assembly of claim 33, further comprising:
a semiconductor die (2; see Fig. 2) on the plurality of lead frames (1); and
a mold compound (3) covering the semiconductor die (2) and at least a portion of the plurality of lead frames (1).

Regarding Claim 35, Shimanuki teaches the semiconductor package assembly of claim 33, wherein the outer edge of the wider lead terminals (1a) is determined from a saw street defined by fiducial markers (see ¶ [0172-173] teaching “marking in step S6 is carried out to attach a desired mark to the sealing portion 3 of the QFN 9. Then, cutting in step S7 is carried out to individuate the QFNs 9”) on the plurality of lead frames (1).
Although Shimanuki may not explicitly teach that “each of the plurality of lead terminals (1a/1e) satisfy a dimple width dimension (WF; e.g. of dimples 1r or 1u) to lead terminal width (b) ratio of greater than or equal to 0.5”, Shimanuki does teach in ¶ [0130] that “in each lead 1a of the QFN 9, the concave portion 1r having a smaller width than that of the sealing-portion forming surface 1g is formed in the sealing-portion forming surface 1g with respect to a direction perpendicular to the extension direction of each lead 1a… [such that] the concave portion 1r does not reach both side surfaces of each lead 1a and terminates within the sealing-portion forming surface 1g.”
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form each of the plurality of lead terminals (1a/1e) such that a dimple width dimension (WF; of 1r and/or 1u) to lead terminal width (b) ratio is greater than or equal to 0.5, because Shimanuki (at ¶ [0130]) would motivate one skilled in the art to control dimple width so it does not reach a side surface of the surrounding lead terminal.  Finally, it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. (See MPEP § 2144.05)

Regarding Claim 36, Shimanuki teaches the semiconductor package assembly of claim 34, wherein the plurality of lead frames (1; see Fig. 2) further comprises a die pad (1b), wherein the semiconductor die (2) is mounted topside up on the die pad (1b), further comprising wire bonds (4) connecting bond pads (2a) on the plurality of lead terminals (1a/1e).






Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 

Regarding the Claim Rejections under § 112(a) for Lack of Enablement:
	The examiner previously rejected Claim 22 for omitting the essential feature that the leadframe leads comprise “plated wettable flank dimples”, and that the instant disclosure did not enable a leadframe whose leads omitted this essential feature (see § 6 supra detailing the specific passages of applicant’s Specification that demonstrate leadframe leads comprising “plated wettable flank dimples” are critical to their invention).

	Applicant traverses this rejection for being improper, asserting, “First of all, Claim 22 does not include the limitation ‘plated wettable flank dimples’ [emphasis examiner’s] relied upon by Claim 22. As such, the claim itself cannot be rejected for this reason.” (see Remarks; pg. 8)
Applicant’s argument is not persuasive.  Applicant appears to lack an understanding of the core premise of this rejection; Claim 22 is rejected for the very reason that it does not include the limitation “plated wettable flank dimples”.  Oddly, applicant completely inverts the enablement requirement of § 112(a) and contends that this deficiency of Claim 22 actually immunizes the claim against this rejection.  Because it flatly misconstrues the nature of this rejection under § 112(a), applicant’s argument is nonsensical and, therefore, is not persuasive.

Applicant further insists, “Second, Examiner is not the lexicographer of the present application and/claims. Examiner's rejection seems to be based on some sort of ‘completeness’ argument where Applicant must include all of the limitations that ‘Examiner’ believes should be included in Claim 22.” (see Remarks; pg. 8)  To bolster their argument, applicant cites to and reproduces passages from the legal text book The Art of Drafting Patent Claims, authored by Joseph Gray Jackson and published in the year 1966 (from hereinafter Jackson).  Applicant’s cited portions of Jackson discuss the following two Supreme Court decisions that the applicant asserts render improper this lack-of-enablement rejection:
Deering v. Winona, 155 U.S. 286 (1894; from hereinafter Deering) and
Special Equipment v. Coe, 324 U.S. 370, 64 USPQ 525 (1945; from hereinafter Special Equipment).
First regarding Deering, applicant’s cited portion of Jackson states, “The Supreme Court, said, ‘True that it is necessary and true it is not in the claim but it does not have to be; the claim does not have to include everything that is required to operate.’” (see Remarks; pgs. 8-9)  Upon review of Deering, the examiner notes that not only does Jackson fail to ever cite this language in Deering, but that this cited passage does not exist anywhere in Deering (see attached opinion).  The examiner cannot speculate as to where Jackson purportedly found this teaching, but it is not this case.  Regardless, Jackson is a text book – not a binding legal decision – and Jackson’s assessment, per se, of a Supreme Court decision has no bearing on the manner in which the Office examines patent applications.  Thus, applicant’s citation to Jackson is not persuasive.
Second, the patent claims at issues in Deering were omnibus claims (e.g. Deering’s Claim 20 recited “The combination, in a grain binder, of moving butt-adjusting mechanism, and the board d1, substantially as described”, and Claim 21 recited “The combination of the swinging butt-adjuster, the arms d2, d3, and d4, and the board d1, pivoted to the swinging butt-adjuster, substantially as described.”; see Deering at 296-297)  Per MPEP § 2173.05(r), “an omnibus claim… reads as follows: A device substantially as shown and described.”  Although omnibus claims were common in the year 1894 (when Deering was decided), the Office now requires that they be rejected as indefinite because they fail to point out what is included or excluded by the claim language. (see id.)  Thus, Deering’s analysis of whether an omnibus claim omits essential inventive features has no applicability to the instant claims.  Thus, applicant’s appeal to Deering is not persuasive in overcoming the instant lack-of-enablement rejection.
Third, the invention at issue in Deering was a harvesting machine that involved a combination of different inventive elements including, for example, a harvester elevator, a swinging elevator, a grain binder, a swinging butt-adjuster, and so on (i.e. sub-combinations usable together [see MPEP § 806.05(c)-(d)]).  By definition, each sub-combination must have utility either by it self or in a materially different combination.  (see id.)  As Deering explained:
Admitting that additional elements are necessary to render the device operative, it does not necessarily follow that the omission of these elements invalidates the claim, or that the precise elements described in the patent as rendering it operative must be read into the claim. If Steward were in fact the first to invent the pivotal extension to a butt-adjuster, he is entitled to a patent therefor, though the infringer may make use of other means than those employed by him to operate it. [emphasis examiner’s]  In such case any appropriate means for making it operative will be understood. Otherwise the infringer might take the most important part of a new invention and, by changing the method of adapting it to the machine to which it is an improvement, avoid the charge of infringement. The invention of a needle with the eye near the point is the basis of all the sewing machines used; but the methods of operating such a needle are many, and if Howe had been obliged to make his own method a part of every claim in which the needle was an element, his patent would have been practically worthless. (see Deering at 302, internal citations omitted)
Thus, the Deering Court held that the plaintiff need not claim every additional element required to operate the disclosed harvesting machine, because the additional elements exhibited a separate utility.  In stark contrast with the instant claims and specification, applicant’s essential “plated wettable flank dimples” included in their leadframe leads do not exhibit a distinct, separate utility.  In fact, applicant’s “plated wettable flank dimples” cannot even exist independently from the leadframe leads in which they are patterned.  Applicant could not conceivably patent the “plated wettable flank dimples” if severed from their inclusion in the disclosed leadframe leads.  Conversely, Deering relied exclusively upon the distinct and independent nature of the butt-adjuster at issue.  Therefore, not only does Deering fail to render improper the instant lack-of-enablement rejection for failing to recite the essential “plated wettable flank dimples” (as applicant portends), but Deering is largely inapplicable to this rejection because the facts under consideration in Deering were markedly different from applicant’s invention as demonstrated supra.
Thus, applicant’s arguments are not persuasive.

Next, regarding Special Equipment, applicant’s cited portion of Jackson states, “The Supreme Court said it is perfectly all right; you do not have to have everything required to operate this device in the claim. Completeness is a much-inflated ‘bugaboo’ which is mainly of interest to certain examiners in the Patent Office, and should not really concern them.” (see Remarks; pg. 9)  Again, Jackson does not actually cite to any specific passage of Special Equipment when making this gross mischaracterization, and it should be readily apparent that this sloppy language finds no support in the Court’s analysis.  
First, the examiner reiterates that Jackson is a text book – not a binding legal decision – and Jackson’s assessment, per se, of a Supreme Court decision has no bearing on the manner in which the Office examines patent applications.  Thus, applicant’s citation to Jackson is not persuasive.
Second, similar to Deering, the invention at issue in Special Equipment was a “fruit-treating apparatus” that involved a combination of different inventive elements including, for example, mounted turntables, pear receiving and clamping means, a swinging knife, and so on (i.e. sub-combinations usable together [see MPEP § 806.05(c)-(d)]).  Again, each sub-combination must have utility either by it self or in a materially different combination.  (see id.)  As Special Equipment explained:
A patent on the combination embodied in the complete machine, without the allowance of the subcombination claims, would not, as the court below thought, prevent the free use of the subcombination.  Hence denial of a patent on the subcombination would deprive the inventor of the benefit of the exclusive right to use the subcombination in the ways specified by the patent laws. It would also leave the public free to use, and thus to appropriate a part, however important, of the inventor's complete machine, even though patented. [emphasis examiner’s]
If, as we must assume, petitioner has two inventions, both of which are useful and one of which includes the other in its entirety, it is evident that the value of the former would be greatly impaired if the subcombination invention could be freely used by others. But such appropriation or impairment of the value of the full combination could be achieved only by appropriation of the unpatented subcombination which is by hypothesis also a useful invention, entitled to claim the benefit and protection of the patent laws. (see Special Equipment at 376-377, internal citations omitted)
Again, similar to the Deering Court, Special Equipment also held that the petitioner need not claim every sub-combination required to operate the disclosed fruit-treating apparatus combination (i.e. the swinging knife), so long as each sub-combination exhibited a separate utility, distinct from the combination.  Accordingly, Special Equipment fails to render improper the instant lack-of-enablement rejection for the same reasons as Deering discussed supra.
Finally regarding Deering and Special Equipment, neither of these court decisions involve patent applications that disclose the essentiality of a non-claimed feature of the invention at issue.  Such a distinction is in stark contrast with applicant’s disclosure, which explicitly details to criticality of their “plated wettable flank dimple”.  Therefore, Deering and Special Equipment involve such disparate issues to the point where they are not material to the instant lack-of-enablement rejection levied against applicant’s claims.  Thus, applicant’s arguments are still deemed unpersuasive.

Finally, applicant’s arguments traversing the lack-of-enablement rejection are not persuasive because applicant wholly neglects to criticize (or even acknowledge) the examiner’s application of In re Application of Mayhew, 527 F.2d 1229 (C.C.P.A. 1976; from hereinafter Mayhew).  The invention at issue in Mayhew involved a method for producing coated steel strip.  However, the claims at issue failed to recite a specifically configured “cooling zone” in conjunction with the claimed method even though, as the court determined, applicant’s Specification stressed the criticality of such a cooling zone, concluding:
Although appellant now strenuously argues that the cooling bath is optional, his specification not only fails to support this contention, but leads us, as it did the examiner and board, to believe that both it and its location are essential. We therefore conclude that claims which fail to recite the use of a cooling zone, specially located, are not supported by an enabling disclosure. Rejections (1) and (2), supra, will therefore be sustained. (id. at 1233)
Similar to the court’s finding in Mayhew, the instant Specification makes abundantly clear (as detailed in § 6 of this Office action supra) that the “plated wettable flank dimples” are an essential feature of applicant’s leadframe leads, and thus, must be recited in the claims.  Furthermore, applicant neglected to challenge the previous rejection’s assertion of essentiality regarding the “plated wettable flank dimples”.  Accordingly, applicant’s arguments are not persuasive, and the examiner hereby maintains the claim rejections under § 112(a) for failing to enable the claimed invention by virtue of omitting an essential feature.

Allowable Subject Matter
Claims 1 & 22 would be allowable if rewritten or amended to overcome the instant objections and/or the rejection(s) under 35 U.S.C. 112(b), as set forth in this Office action.
Specifically, a thorough search of the prior art of record fails to anticipate or render obvious a packaged semiconductor device comprising, inter alia:
	a lead frame including plurality of lead terminals each having a plated wettable flank dimple including two or more different widths including narrower lead terminals and wider lead terminal;
	wherein the wider lead terminals have: a necked region with a reduced width extending inward a predetermined distance from the saw line, and a terminal region inward beyond the necked region which is wider as compared to the necked region;
	wherein only a bottom contact and an exposed sidewall contact for each of the plurality of lead terminals is exposed from an encapsulating mold material;
	in combination with the other structural features as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892